Bboyles, C. J.
On the trial of one charged with assault and battery it was error for the court to charge the jury that “if the party assaulted m this ease, Roy Wilkerson, if when he was assaulted he was defending his mother, attempting to defend his mother against an assault that was being made by the wife of the defendant in this ease, or anybody else, he would have a right to defend his mother” (italics ours), this charge (as alleged in the motion for a new trial) being an intimation of an opinion that Roy Wilkerson (the party alleged to have been assaulted) had been assaulted; and this error, under the facts of the case, requires a new trial.

Judgment reversed.


Luke and Bloodworth, JJ., concur.